            Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CONSUMER WATCHDOG, individually
and on behalf of the general public,
413 E. Capitol, St. SE, First Floor,
Washington, D.C. 20003,                      Case No: _____________

                 Plaintiff,                  (Removed from the Superior Court of the
                                             District of Columbia Civil Action No. 2020
       v.                                    CA 003516 B (SFM))

ZOOM VIDEO COMMUNICATIONS,
INC.
55 Almaden Boulevard, 6th Floor, San Jose,
California 95113,

                 Defendant.




                      EXHIBIT A
    Complaint, Civil Information
    Sheet, Summons, and Initial
      Order Served on Zoom
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 2 of 25Filed
                                                          D.C. Superior Court
                                                          08/11/2020 10:06AM
                                                          Clerk of the Court
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 3 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 4 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 5 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 6 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 7 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 8 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 9 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 10 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 11 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 12 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 13 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 14 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 15 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 16 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 17 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 18 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 19 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 20 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 21 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 22 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 23 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 24 of 25
Case 1:20-cv-02526 Document 1-1 Filed 09/09/20 Page 25 of 25
